DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 02/01/2021, in which, claims 1-20, are pending. Claims 1, 8 and 14 are independent. Claims 2-7, 9-13 and 15-20, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed: Upon further review and search, Claims 1-20 are considered allowable 
Specifically, referring to main claim 1, none of the references searched and of record alone or in combination disclose or suggests “an image reading apparatus comprising: a support section in contact with a mounting surface on which the apparatus is mounted; an apparatus body including a reader configured to read a document, the apparatus body being configured to be turned with respect to the support section for position change; and a position holding section for holding a position of the apparatus body with respect to the support section, wherein the position of the apparatus body can be switched between a first position in which the apparatus body is not in use and a second position in which the apparatus body reads a document using the reader, and in which a projected area of the apparatus body on the mounting surface is larger than that in the first position, and the center of gravity of the apparatus body is lower than or equal to a rotation axis center of the apparatus body in a vertical direction viewed in a rotation axis direction of the apparatus body when the apparatus body is in the first position or in the second position.”
Further, main claims contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claims 1, 8 and 14.

Main Claims 8 and 14, contains the same language resulting in indication of allowable subject matter as main claim 1. Therefore the reasons for indicating allowable subject matter of claim 16 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1, 8 and 14. Claims 2-7, 9-13 and 15-20, which depend from claims 1, 8 and 14, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677